DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Spain on November 17, 2020. It is noted, however, that applicant has not filed a certified copy of the U202032470 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following issue:
Fig. 2 includes both a side elevation view and a plan view. As these are different views, they should be identified by separate figure numbers. See 37 C.F.R. 1.84(u).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 & 3-6 are objected to because of the following informalities:
Claim 1, line 4: “a first centring region” appears it should read “a first centering region”. 
Claims 3 & 5: “the central stem” should read “the central stem section” to maintain consistency with claim 1. 
Claims 4 & 6: “comprised between” in this usage is unconventional and may cause confusion. Consider “located between” or similar. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a central stem section” in line 2, and later recites “a stem section” in line 3. It is unclear if “a stem section” in line 3 is intended to be the same as the “central stem section” of line 2, or if “a stem section” is intending to refer to a portion of the central stem section, or of “a stem section” is intending to establish a distinct second stem. 

Claim 1 further recites “a general inverted frustoconical shape” (lines 4-5). The term “general” (i.e. “general inverted frustoconical shape”) in claim  1 is a relative term which renders the claim indefinite. The term “general” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 1 recites “characterized in that it includes at least two spaced extension”. This renders the claim indefinite as it is unclear which element “it” is referring to. As best understood, “it” is referring to the sealing element, in general. However, “it” may also be seen as referring to the second region, in particular, which does not appear intended. 

Claim 2 recites “characterized in that each of the extensions is located in a region close to the two opposite ends of the central stem section”, which renders the claim indefinite for several reasons. 
First, the term “close to” is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally, the claim is phrased ambiguously such that it is unclear if both extensions must be located in a region close to the two opposite ends, or if each extension must be located close to a respective end. 

Claims 4 & 6 recite “the cross-shaped cross-section comprised between the first and second regions has a decreasing configuration in a downstream direction”, which raises several issues. 
As set forth in MPEP § 2173.05(a)(I), claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." In the instant case, the term “decreasing configuration” may be seen as ambiguous, vague, opaque, or otherwise unclear. It is unclear what exactly is “decreasing” as claimed. It may be a decreasing width, a decreasing cross-sectional area, etc.
Additionally, with regard to the term “downstream direction”, no particular “stream” or other flow has been established, so “downstream” appears to be a misnomer. 
Finally, with respect to claim 4 in particular, it is noted that claim 4 depends only from claim 1, but the stem is only described as “cross-shaped” in claims 3 & 5. Thus “the cross shaped cross section” in claim 4 lacks proper antecedent basis. 

 Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Brao Amo (ES 1,236,244 U) in view of commercially available products “Thick Base Feet” by Vital Parts Ltd, which were described in a printed publication, on sale, or otherwise available to the public before the effective filing date of the claimed invention, as shown in “The Vital Parts” Product Brochure (NPL Reference; see below). 
Examination Note 1: ES 1,236,244 U was published on 2019-10-21, which is more than one year before the effective filing date of the instant application. 
Examination Note 2: see PTO-892 for citation of “The Vital Parts” Product Brochure. The brochure’s release was announced via one or more of Vital Parts Ltd.’s social media accounts on 30 November 2018 with a statement that it would be “dispatched to customers in the coming days”, and was made available online no later than 28 January 2019, as further advertised through the social media accounts. 
Page 26 of the brochure shows two views of the “Thick Base Feet” products. The website for Vital Parts Ltd., as accessed on 21 September 2022, has a corresponding listing for the product range (cited in the PTO-892 provided with this action). The online listing shows the same two views as the brochure page, and additionally includes 3 further views of what are reasonably understood to be the same products. Thus, the products shown in the online listing are understood to have been the same as those described in “The Vital Parts” Product brochure, and therefore were described in a printed publication, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 
While the brochure has been cited to establish that the identified products were described, on sale, or otherwise available to the public more than one year before the effective filing date of the instant invention, it is also noted that these products may have been available for sale prior to the publication of the brochure. 

Regarding claim 1, Brao Amo discloses (figs. 1-3; see provided English translation of the written description) a sealing element (1) for pipes, comprising 
a body of injection-mouldable plastic material (“Description of the Invention” section, para. 2: “a body of injection moldable plastic material”), being made up of a central stem section (2) that has at one end a circular head region (3) acting as a grip area (“a grip zone”), 
including on a stem section in a downward direction from said head region, a first centering region (4) with a general inverted frustoconical shape (see figs. 1 & 2; “a general inverted truncated conical shape”), 
a second circumferential outer contour region that is defined by at least two flexible flaps (5; “two flexible fins”) formed from a pair of diametrically opposed grooves (6; “a pair of grooves…diametrically opposed to each other”) and 
a third circumferential outer contour positioning region (7), 
the second region having a larger diameter than the first and third regions (as shown in figs. 1-3; “the second region being larger in diameter than the first and third regions”). 

Brao Amo does not explicitly disclose the addition limitations wherein the sealing element includes at least two spaced extensions, which protrude in one same direction perpendicular to the central stem section, which have a length equal to or less than the diameter of the third positioning region.

The “Thick Base Feet” products disclosed and sold by Vital Parts Ltd. comprise a body of injection-mouldable plastic material (e.g., polyethylene), a central stem section (see “Stem” in annotated fig. below) that has at one end a circular head region which may serve as a grip area, a plurality of centering / positioning regions (i.e. sealing fins / ribs) along the stem section, and further include at least two spaced extensions (“Extensions”, below) which protrude in one same direction perpendicular to the central stem section, which have a length equal to or less than a diameter of each of the three positioning regions (as shown). 
In particular, as would be recognized by a person having ordinary skill in the art, these components are injection molded (e.g., seams can be seen bisecting the components where the two mold halves would have met during manufacturing), the spaced extensions being locations provided on the stem as reinforcement at locations where the ejection pins of the mold would press against the part to eject the part from the mold. In the smallest model, at the left, two such extensions are shown: one extension on the stem between the grip and the first annular fin, and 
    PNG
    media_image1.png
    331
    565
    media_image1.png
    Greyscale
a second extension between the second and third annular fins. In the larger model at center, three such extensions are provided along the stem, in the locations indicated. In each case, the spaced extensions protrude in one same direction perpendicular to the stem (i.e. in the direction of the ejector pin during molding), and each have a length less than the annular fins (“positioning regions”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Brao Amo by providing at least two spaced extensions (i.e. reinforcements for the ejector pin contact locations along the stem, as understood), which protrude in one same direction perpendicular to the central stem section (i.e., toward the ejector pin, when in the mold), which have a length equal to or less than the diameter of the third positioning region, in view of the teachings of “Thick Base Feet” products by Vital Parts Ltd., as the use of a known technique (i.e. providing at least two such spaced extension along a central stem section of an injection molded finned plug, as in the “Thick Base Feet” products above) to improve a similar device (i.e. the sealing element of Brao Amo, an injection molded finned element with close structural similarity and similar function, e.g., insertion into a tubular member, etc.) in the same way (e.g., to provide reinforcement to the ribs at the ejection pin contact locations, thus minimizing damage or distortion to the product during ejection, etc.). 
As a result, the limitations of claim 1 are met, or are otherwise rendered obvious. 

Regarding claim 2, the sealing element of Brao Amo, as modified above, reads on the additional limitation wherein each of the extensions is located in a region close to the two opposite ends of the central stem section.
As a preliminary matter, it has been previously noted that the phrase “close to the two opposite ends” is not clearly defined. 
To the extent that the claim is understood, each of the examples of “Thick Base Feet” products by Vital Parts Ltd. show the extensions “in a region close to the two opposite ends of the central stem section”. As would be understood by a person having ordinary skill in the art, providing such reinforcement regions near the opposing ends of the stem would minimize bending or distortion during ejection from the mold. In the larger model, an additional extension is placed in the middle to further support the stem during ejection (i.e. spreading out the ejection force more evenly along the stem length). 
If not already seen as such, when making the modification to the sealing element of Brao Amo by providing the at least two spaced extensions as set forth in the grounds of rejection for claim 1 above, it would have been further obvious to said person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the spaced protrusions in a corresponding manner, wherein each of the extensions is located in a region close to the two opposite ends of the central stem section, as in the “Thick Base Feet” products above, to ensure the stem is supported at both ends during ejection, minimizing bending or distortion which might otherwise occur. 

Regarding claims 3 & 5, the sealing element of Brao Amo, as modified above, reads on the additional limitation wherein the central stem (2) has a cross-shaped cross-section (see fig. 1; see also line 1 of the last page of the provided English translation: “the central stem (2) has a cross-section in the form of a cross”).

Regarding claims 4 & 6, Brao Amo does not explicitly disclose the additional limitation wherein the cross-shaped cross-section comprised between the first and second regions has a decreasing configuration in a downstream direction from the first region towards the second region.
However, as can be seen in the figures of “Thick Base Feet” products by Vital Parts Ltd., above (particularly in the middle and right views), the central stem has a cross shaped cross section which comprises a decreasing configuration (i.e. a narrowing taper) in a downstream direction along the entire stem (i.e. from the head / grip section toward the opposing tip). As would be understood by a person having ordinary skill in the art, this would provide a “wedging” effect during insertion into a corresponding receptacle (e.g., a tube end or hole), among other possible benefits (e.g. variable flexibility along the length, etc.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the sealing element of Brao Amo such that the cross-shaped cross-section (i.e. the cross-shaped stem, as understood) comprised between the first and second regions has a decreasing configuration in a downstream direction from the first region towards the second region (i.e. narrowing in a direction toward the tip), in view of the teachings of “Thick Base Feet” products by Vital Parts Ltd., as the use of a known technique (i.e. providing such a taper to the cross-shaped central stem, as in the “Thick Base Feet” products above) to improve a similar device (i.e. the sealing element of Brao Amo) in the same way (e.g., to provide a “wedging” characteristic during insertion and/or to provide a variable degree of flexibility along the device, etc.). 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. To promote compact prosecution, the following references are noted as particularly pertinent. 
“Finned Hole Plugs” by Vital Parts Ltd. shows a similar device with a central stem and surrounding annular fins and is described as “ideal for use with pipes”. The product images for this device show similar spaced protrusions (i.e. ejector pin reinforcement pads) in which are easier to see due to the lighter product color. 

    PNG
    media_image2.png
    226
    480
    media_image2.png
    Greyscale







US 3,779,374 to Bockenstette discloses an injection molded component with stem and rib structures comprising spaced apart reinforcements (51) on a vertical rib. Bockenstette explicitly discloses (col. 3, lines 31-50) that this component may be molded in a two-part die, “one part of the die may be provided with ejector pins to eject the fasteners 22 from the fie part after the two die parts have been separated. In order to receive the ejector pines, the one die part is formed with a pair of cylindrical recesses which are of a diameter slightly greater than the thickness of shank part 26 (i.e. the stem). Thus, the recesses in the one die part form two spaced generally cylindrically shaped thickened portions 51 on the associated portion of the shank part 26…”. 

    PNG
    media_image3.png
    299
    445
    media_image3.png
    Greyscale








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753